

115 HR 5912 IH: To amend title XIX of the Social Security Act to delay the reduction in Federal medical assistance percentage for Medicaid personal care services and home health services furnished without an electronic visit verification system, and for other purposes.
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5912IN THE HOUSE OF REPRESENTATIVESMay 22, 2018Mr. Langevin (for himself, Ms. DeGette, Mr. Young of Alaska, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to delay the reduction in Federal medical assistance
			 percentage for Medicaid personal care services and home health services
			 furnished without an electronic visit verification system, and for other
			 purposes.
	
		1.Delay in reduction of FMAP for Medicaid personal care services and home health services furnished
			 without an electronic visit verification system
 (a)In generalSection 1903(l) of the Social Security Act (42 U.S.C. 1396b(l)) is amended— (1)in paragraph (1)—
 (A)by striking January 1, 2019 and inserting January 1, 2020; and (B)in subparagraph (A)(i), by striking 2019 and; and
 (2)in paragraph (4)(A)(i), by striking calendar quarters in 2019 and inserting calendar quarters in 2020. (b)Revised regulationsNot later than 1 year after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue, using formal rulemaking procedures including notice and an opportunity for an agency hearing on the record in accordance with section 556 of title 5, United States Code, revised regulations relating to the requirement under section 1903(l) of the Social Security Act (42 U.S.C. 1396b(l)) that States establish electronic visit verification systems for personal care services or home health services requiring an in-home visit by a provider that are provided under a State Medicaid plan.
			